IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED
GARVEY BAZILE,

              Petitioner,

 v.                                                       Case No. 5D17-1791

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed July 21, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Garvey Bazile, Crawfordville, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed with

the trial court and be treated as the notice of appeal from the April 20, 2017 order denying

Petitioner’s pro se motion for post-conviction relief, filed in Case No. 12-3575-CFA in the

Circuit Court in and for Seminole County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


WALLIS, LAMBERT and EDWARDS, JJ., concur.